Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144387(62)                                                                                          Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 144387
  v                                                                COA: 303228
                                                                   Jackson CC: 10-005949-FC
  KADEEM DENNIS WHITE,
             Defendant-Appellant.
  ______________________________________


        On order of the Chief Justice, the motion by Criminal Defense Attorneys of
  Michigan and the Center on Wrongful Conviction of Youth for leave to file a brief
  amicus curiae is considered and it is granted. The brief shall be filed not later than
  March 22, 2013.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2013                       _________________________________________
                                                                              Clerk